Appellant was charged by information in the Circuit Court of Pettis County with passing, uttering and publishing as true a forged check with the intent to defraud, as that offense is defined in Section 3441, Revised Statutes 1919. Upon a trial, she was convicted and sentenced to two years' imprisonment in the penitentiary; from which judgment, she appeals.
In April, 1921, the appellant presented a check for thirty-five dollars, to one Gallagher, a business man of Sedalia, for payment. The check purported to have been drawn on the Nelson State Bank, payable to Henry Reece or bearer, with J. James Reisen as drawer, and was endorsed on the back with the names of Henry Reece, M.L. Andrews and Union Watch  Optical Company. The check showed that the drawer had refused payment on it, and it was marked, "Has no account here." After it was returned to Gallagher, he asked the appellant about it, and she said she would see Henry Reece, as she *Page 284 
had gotten the check from him and would get the money from him. She failed to comply with this promise, and Gallagher tried ineffectually to locate the purported drawer of the check.
Henry Reece testified that he was acquainted with the appellant; that the first time he saw the check was when the American Exchange Bank, to which it had been presented for payment, gave him notice of it; that he did not endorse his name on the back of it at any time; that the appellant once presented a check to him, which purported to have been drawn by J.T. Swope, requesting him to cash it for her, which he did; that the check was returned to him for want of funds; that he redeemed it, but was never repaid by the appellant. J.T. Swope testified that he never signed the check purporting to bear his signature.
Appellant's testimony was that she had never seen the check purporting to have been signed by J.T. Swope and did not know him; that she did not know J. James Reisen, and that Henry Reece brought the check to a Mrs. Minor, and asked her to get the cash; that Mrs. Minor could not do so, and that appellant volunteered to get the money for her; that she cashed it at Mr. Gallagher's store, and gave Mr. Reece five dollars on it, and that he loaned her the balance; that Reece endorsed the check before giving it to Mrs. Minor to have it cashed. Mrs. Minor testified in corroboration of this statement.
In rebuttal Reece denied that he had signed the check. The State offered testimony to the effect that the general reputation of the appellant for truth and veracity was bad.
Appellant urges the following assignments of error: 1. the admission of the testimony of Henry Reece, the payee, to prove the forged endorsement; 2, the giving of an instruction numbered 4 for the State; 3, the refusing of an instruction in the nature of a demurrer to the evidence asked by the appellant.
I. The competency of the testimony of Henry Reece to the forgery of the endorsement of his name on the *Page 285 
back of the check is challenged on the ground that the information is general in its terms and contains no averment of the forging of the endorsement. This contentionProof of Forged  is based upon the assumption that the check,Indorsement.     aside from the endorsement, was genuine. The proof shows this assumption to be without foundation. This conclusion agrees with the facts, and none of the circumstances connected therewith have the effect to lessen its probative force. On the contrary, all of the evidence, as will more fully appear in discussing its sufficiency, tends to show that the check was, as charged, without a semblance of genuineness. The rule is well established that where an entire instrument is alleged to have been forged, the charge is sustained by proof of the forgery of any material part of same. [2 East, Pleas of the Crown, 979; Comm. v. Butterick, 100 Mass. l.c. 18; State v. Gardiner, 23 N.C. 27; State v. Weaver,35 N.C. 491.]
There need be little room for a discussion of the question as to whether the endorsement of Henry Reece's name on the check rendered it a material part of same. He was the payee named therein. Under the law of negotiable instruments, the endorsement of the payee's name thereon renders him liable to the holder of the paper for its payment. In the absence of the endorsement the prime essential to enable the holder to convert the check into cash would be absent. After the endorsement, the holder, if the check was genuine, could have looked to Reece for its payment. It will be seen that the effect of the endorsement was to give a value to the check which enabled it to be readily converted into cash, which it did not theretofore possess. This value was limited only by the solvency of those liable for its payment. [Saucier v. State, 102 Miss. 647.]
Aside from the assumption as to the genuineness of the check, it is contended that the endorsement is a collateral matter and that it should have been specifically alleged as the offense and proved as laid. It will be seen from an examination of the English case (Rex v. Birkett, *Page 286 
Russ.  R. 251), here relied on to sustain this contention, that the rule as thus announced was held not to apply except to endorsements on genuine bills of exchange. Where the rule is read with discrimination, it will be found thus limited in Kelly's Criminal Law (3 Ed.) sec. 801. Its further extension here, as sought to be made by the appellant, is unwarranted.
While it is true that forgery, as defined by our law, is a statutory crime and a charge therefor should fall within the statutory definition, the rule is well established that the making and uttering of a forged endorsement on a negotiable instrument of the name of the payee is held to be a forgery, although not in terms so classified in either Section 3441 or 3449, Revised Statutes 1919; and evidence of such endorsement may be admitted although not alleged in the indictment to prove the forgery of the instrument.
In harmony with this rule is our holding in State v. Carragin, 210 Mo. l.c. 372, in which it was said: "As to the last assignment of error, that the endorsement was not such an `instrument or writing' as is contemplated by the statute denouncing forgery, we think that an endorsement comes clearly within the letter and the spirit of our statute" (now Sec. 3446, R.S. 1919) "which provides that `every instrument partly printed and partly written, or wholly printed, with a written signature thereto, and every signature of an individual, firm or corporate body, . . . and every writing purporting to be such signature, shall be deemed a writing and a written instrument within the meaning of the provisions of this chapter.'"
So the court said in United States v. Jolly, 37 F. 108, l.c. 110; "The next objection is that the indictment is only for the recovery of an indorsement upon the post-office warrant, which is not within the Revised Statutes, sec. 5414, but is at most only a common-law or state offense, of which this court has no jurisdiction. This is a very narrow view of the statute, and trims it to dimensions that would very materially impair its usefulness, *Page 287 
and leave the obligations and securities of the United States at the mercy of forgers and counterfeiters. I do not comprehend why the name of the payee is not as much a part of the instrument as that of him who, in behalf of the United States, signs the warrant or check." Similarly it was said in State v. Barkuloo,18 Wash. 54, 50 P. 577: "The indorsement of the name of the payee upon the auditor's warrant certainly altered the warrant, for it changed the payee and it made it payable to another person, viz., to any person who might present the warrant for payment. This brings the action within the statute which makes it forgery to alter an auditor's warrant. It also falls within the statute in that it was an indorsement of an order, for the writing of the name of the payee on the back of the warrant is in effect an order for the payment of the same to another person. Again, it is an assignment of a writing obligatory, for another effect of the writing of the name of the payee was to assign the warrant to the holder of the same. We think the acts charged in the information plainly bring the case within the statute." [Ann. Cas. 1915A, p. 1046; McGee v. State, 137 S.W. 686; Carlton v. State,60 Tex. Crim. 584; 2 Whar. Cr. L. (11 Ed.) p. 1154, note 1.]
Many other cases to a like effect may be found in the elaborate notes on this subject appended to Saucier v. State, Ann. Cas. 1915A, 1046.
II. The second assignment is as to the giving by the court of this instruction: "The court instructs the jury that the possession of a forged instrument and an attempt to sell it are evidence that the possessor forged it." This instruction is counter to the rule as recently announced byInstruction:      this court in State v. Swarens, 241 S.W. (Mo.)Presumption from  934, concerning the presumption arising fromPossession.       the possession of recently stolen property. The rule as there announced, under the reasoning of a majority of the court, would find appropriate application to a like presumption that has always heretofore obtained in regard to the possession *Page 288 
of a forged instrument. This contrariety would alone be sufficient to render the giving of the instruction error. It would probably be so held if it conformed, as it does not, to the approved requirements of an instruction in State v. Psycher, 179 Mo. l.c. 156, as to the presumption of guilt arising from the possession of a forged instrument.
A more comprehensive objection to the instruction is that it is not responsive to the issue submitted, or more definitely, the crime charged. While the offense here charged is classified as a forgery, the distinction between a forgery as usually understood and the passing, uttering or publishing of a forged instrument is not to be ignored. [2 Bish. Cr. Pro. 428.]
Three things are essential to constitute the crime of forgery as generally understood: 1. A false making or other alteration of an instrument of writing; 2, a fraudulent intent; 3, an instrument so altered as to be apparently capable of effecting a fraud. [4 Bl. Com. 247; 2 East, Pl. Cr., chap. 19, sec. 1, p. 852.]
In defining an uttering, this court in an early case, State v. Horner, 48 Mo. 521, says in effect that to utter, as the term is employed in the statute, means to offer a forged instrument for payment with the representation by words or acts that the same is genuine whether it be accepted or not. It is defined elsewhere as the offering to another of a forged instrument with a knowledge of its falsity with the intent to defraud. [Maloney v. State,91 Ark. 485, 134 Am. St. 83; State v. Evans, 15 Mont. 539, 48 Am. St. 701.] From these definitions it will be seen that notwithstanding the statutory classification, the offenses are generically distinct one from the other. Recognizing this fact, this court held in State v. Williams, 152 Mo. l.c. 123, that "being distinct offenses, neither was merely a degree of the other." In that case an acquittal of the charge of uttering and having in defendant's possession a forged note was held not to be a bar to a subsequent trial under another indictment charging him with the forgery of the note. The indictment for *Page 289 
uttering was held to have charged a different offense from that charging the forgery.
"Forgery," says the Supreme Court of Arkansas, in Ball v. State, 48 Ark. l.c. 102, "is one offense, and the uttering of a forged instrument as genuine, without knowing it to be false and forged, is another." The fact that under statutory authority in some jurisdictions, counts for each of these offenses may be joined in one indictment and the State not be compelled to elect, does not militate against the correctness of this conclusion. The facts alleged in an indictment for forgery, if shown to be true, would not warrant a conviction for uttering a forged instrument. On a trial for the latter offense, proof of the forgery of the check by the appellant was not necessary. That it had been forged and that appellant uttered it knowing it to have been a forgery was all that was necessary. It, therefore, appears that the evidence necessary to support a conviction upon one charge would not be sufficient in the other. [State v. Carragin, supra; State v. Williams, supra; State v. Blodgett, 143 Iowa 578, 21 Ann. Cas. 231; State v. Bigelow, 101 Iowa 430; Comm. v. Miller, 115 S.W. (Ky.) 234; Hooper v. State, 30 Tex. App. 412 [30 Tex. Crim. 412], 28 Am. St. 926.]
The instruction, therefore, was in nowise responsive to the offense charged, and although incorrect as applied to the presumption flowing from the possession of a forged instrument, could not be otherwise construed than as prejudicial to the appellant, and we so hold.
III. The unexplained possession of the check; the failure of the appellant to show, except in the most unsatisfactory manner, how she obtained such possession; the offering of same for sale and the selling of same, through the medium of aSufficient  forged endorsement of the payee's name; herEvidence.   application to her own use of the proceeds; her connection with a like transaction shown to have been fraudulent; and her general unsavory reputation, afford ample grounds for the submission of the case to the jury. *Page 290 
The error committed in the giving of the instruction, however, requires that the case should be reversed and remanded, and it is so ordered. All concur.